     Case 1:20-cv-01218-DAD-HBK Document 16 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATIONWIDE AGRIBUSINESS                           No. 1:20-cv-01218-DAD-HBK
      INSURANCE COMPANY,
12
                          Plaintiff,
13    v.                                                DISMISSAL WITH PREJUDICE UNDER
                                                        FED. R. CIV. P. 41(a)(1)
14    JOSE LORENZO RICO LUNA AND
      DOE 1-20,                                         (Doc. No. 15)
15
                          Defendants.
16

17
             On January 8, 2021, Plaintiff filed a Notice of Voluntary Dismissal under Fed. R. Civ. P.
18
     41(a). (Doc. No. 15). The Notice states the dismissal is with prejudice. (Id.). Under Fed. R. Civ.
19
     P. 41(a)(1)(A)(i), a plaintiff may dismiss a case without a court order when the notice of dismissal
20
     is filed before the opposing party serves either an answer or a motion for summary judgment. The
21
     docket reveals Defendants have neither answered nor filed a motion for summary judgment. Based
22
     on Plaintiff’s Notice this case is dismissed with prejudice. Fed. R. Civ. P. 41(a)(1)(B); see also
23
     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
24
             Accordingly:
25
             This action is dismissed with prejudice under Fed. R. Civ. P. 41(a)(1) and the Clerk of Clerk
26
     of Court is directed to close this case.
27

28
                                                       1
     Case 1:20-cv-01218-DAD-HBK Document 16 Filed 01/12/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   January 11, 2021
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                           2
